--------------------------------------------------------------------------------

                                                                                    Exhibit
10.3

 
8% NOTE
 
No. PN-1
 


 
$1,000,000                                                                            March
20, 2006
 
FOR VALUE RECEIVED, the undersigned, SIGA TECHNOLOGIES, INC., a corporation duly
formed under the laws of the State of Delaware (the “Issuer”), hereby
unconditionally promises to pay to the order of PHARMATHENE, INC., a Delaware
corporation, or its registered assigns (the “Holder”), in lawful money of the
United States of America and in immediately available funds, the principal sum
of ONE MILLION AND 00/100 ($1,000,000) DOLLARS on the Maturity Date (as
hereinafter defined), together with interest thereon calculated and payable as
provided below. This 8% Note (this “Note”) is issued pursuant to that certain
Bridge Note Purchase Agreement, dated March 20, 2006, between the Issuer and the
Holder (the “Purchase Agreement”), and is entitled to the benefits of the
Purchase Agreement. Capitalized terms used in this Note and not otherwise
defined in this Note shall have the meanings given to such terms in the Purchase
Agreement.
 
1. Interest on the outstanding principal amount of this Note shall be computed
on the basis of a 365-day year and actual days elapsed. The principal of this
Note shall bear interest at the rate of eight percent (8%) per annum. Interest
on the principal amount of this Note shall be payable upon the Maturity Date.
 
2. The outstanding principal amount of this Note and all accrued and unpaid
interest thereon shall be due and payable on the date (the “Maturity Date”)
which is the earliest to occur of (x) March 20, 2008, (y) the closing of a
Qualified Financing and (z) a Sale Event; provided, however, that the principal
and interest hereunder may be credited towards payments due under the License
Agreement in accordance with the terms of the Purchase Agreement.
 
3. Notwithstanding anything in this Note to the contrary, should an Event of
Default occur and be continuing, interest on the outstanding principal amount of
this Note shall be increased by three percent (3%) per annum, and the
outstanding balance of the principal amount, including unpaid interest, shall
continue to accrue interest from the date of such Event of Default at such
interest rate until such Event of Default is cured or waived.
 
4. Notwithstanding anything in this Note to the contrary, in case an Event of
Default shall occur, payment of this Note shall be accelerated and the entire
unpaid principal amount of this Note, and all accrued and unpaid interest
thereon, shall become immediately due and payable in full.
 
5. Payment of the principal and interest on this Note shall be made in money of
the United States of America which at the time of payment is legal tender for
the payment of public and private debts, by wire transfer in immediately
available funds to such account as the Holder shall from time to time have
designated to the Issuer in writing, or, if requested by the Holder, by
certified or back cashier’s check payable to the Holder, mailed to the Holder at
175 Admiral Cochrane Drive, Suite 101, Annapolis, Maryland 21401, Attn: David P.
Wright, President and Chief Executive Officer, or such other address as shall be
designated in writing by the Holder to the Issuer.
 
 
 
 



--------------------------------------------------------------------------------


 
6. Any and all payments made by the Issuer in respect of this Note shall be
applied first to payment of the fees and charges due under this Note, second to
payment of accrued and unpaid interest, and then to payment of the outstanding
principal amount of this Note.
 
7. All calculations and applications of amounts due on any date, whether by
acceleration or otherwise, shall be made by the Holder, and the Issuer agrees
that all such calculations and applications shall be conclusive and binding
absent manifest error.
 
8. The Issuer may, at its option, at any time and from time to time, prepay all
or any part of the principal balance of this Note, without penalty or premium,
in whole or in part, together with accrued and unpaid interest through the date
of prepayment.
 
9. This Note is secured by the Collateral and other assets, property rights and
interests as described in the Security Documents.
 
10. The Issuer hereby waives presentment, notice of dishonor, protest and notice
of protest, and any or all other notices or demands in connection with the
delivery, acceptance, performance, default, endorsement or guarantee of this
Note.
 
11. In case any principal of or interest on this Note is not paid when due, or
any other Event of Default shall occur, the Issuer shall be liable for, and
agrees to pay, in addition to principal and interest hereunder, all costs of
enforcement and collection of this Note incurred by the Holder, including,
without limitation, reasonable attorney’s fees, disbursements and court costs.
In addition, if an Event of Default shall occur, the Issuer shall pay all
reasonable attorney’s fees and disbursements incurred by the Holder in obtaining
advice as to its rights and remedies in connection with such default.
 
12. The liability of the Issuer hereunder shall be unconditional and shall not
be in any manner affected by any indulgence whatsoever granted or consented to
by the Holder, including, but not limited to any extension of time, renewal,
waiver or other modification. Any failure of the Holder to exercise any right
hereunder shall not be construed as a waiver of the right to exercise the same
or any other right at any time and from time to time thereafter. The Holder may
accept late payments, or partial payments, even though marked “payment in full”
or containing words of similar import or other conditions, without waiving any
of its rights. No amendment, modification or waiver of any provision of this
Note or consent to any departure by the Issuer therefrom shall be effective,
irrespective of any course of dealing, unless the same shall be in writing and
signed by the Holder, and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given. This Note
cannot be changed or terminated orally or by estoppel or waiver or by any
alleged oral modification regardless of any claimed partial performance
referable thereto.
 
13. Any notice from the Holder to the Issuer shall be deemed given when
delivered in accordance with the Purchase Agreement.
 
 


--------------------------------------------------------------------------------


 

 
14. This Note shall be governed by and construed in accordance with the laws of
the State of New York applicable to instruments made and to be performed wholly
within that state. If any provision of this Note is held to be illegal or
unenforceable for any reason whatsoever, such illegality or unenforceability
shall not affect the validity of any other provision of this Note.
 
15. EACH OF THE ISSUER AND THE HOLDER AGREES THAT ANY ACTION, SUIT OR PROCEEDING
IN RESPECT OF OR ARISING OUT OF THIS NOTE MAY BE INITIATED AND PROSECUTED IN THE
COURTS OF THE STATE OF NEW YORK OR THE FEDERAL COURTS FOR THE SOUTHERN DISTRIT
OF NEW YORK. EACH OF THE ISSUER AND THE HOLDER CONSENTS TO AND SUBMITS TO THE
EXERCISE OF JURISDICTION OVER ITS PERSON BY ANY SUCH COURT HAVING JURISDICTION
OVER THE SUBJECT MATTER, WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT
AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS BE MADE BY REGISTERED MAIL
DIRECTED TO THE HOLDER AT ITS ADDRESS SET FORTH ABOVE, ANT) TO THE ISSUER AT ITS
ADDRESS SET FORTH BELOW OR TO ANY OTHER ADDRESS AS MAY APPEAR IN THE HOLDER’S
RECORDS AS THE ADDRESS OF THE ISSUER.
 
16. IN ANY ACTION, SUIT OR PROCEEDING IN RESPECT OF OR ARISING OUT OF THIS NOTE,
EACH OF THE HOLDER AND THE ISSUER WAIVES TRIAL BY JURY, AND THE ISSUER ALSO
WAIVES (I) ANY OBJECTION BASED ON FORUM NON CONVENIENS OR VENUE AND (II) ANY
CLAIM FOR CONSEQUENTIAL, PUNITIVE OR SPECIAL DAMAGES.
 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Issuer has caused this Note to be duly executed and
delivered.
 
 
                                     SIGA TECHNOLOGIES, INC.
 
 
                                    By: /s/ Thomas
Konatich                                         
                                      Thomas Konatich
                                      Chief Financial Officer



 
Address for Notices:
 


SIGA Technologies, Inc.
420 Lexington Avenue
Suite 408
New York, New York 10170


Tel: 212-672-9107
Fax: 212-697-3130
Attn: Thomas Konatich


 


 